COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTIONS

Appellate case name:         Daniel Joshua Howard v. The State of Texas

Appellate case number:       01-19-00083-CR

Trial court case number:     1478319

Trial court:                 174th District Court of Harris County

        On July 8, 2019, appellant’s appointed counsel filed this “Motion to Supplement the
Clerk’s Record” seeking to supplement the clerk’s record with the December 19, 2017
Findings of Fact and Conclusions of Law, and he attached an uncertified copy of those
findings and conclusions. After a review of the clerk’s record, filed on February 4, 2019,
although the May 25, 2018 “Amended Findings of Fact 55 and 56” were included with the
clerk’s record, the December 19, 2017 Findings of Fact and Conclusions of Law were not.
According to the district clerk’s website, the findings and conclusions were filed in the
related trial court cause number 1478318 on December 19, 2017, but not in the underlying
trial court cause number 1478319, even though it listed both trial court cause numbers.
        Accordingly, the Court grants appellant’s motion and orders the district clerk to
file the December 19, 2017 Findings of Fact and Conclusions of Law in the underlying
trial court cause number 1478319 and to file a supplemental clerk’s record containing a
certified copy of those findings and conclusions with the Clerk of this Court. See TEX. R.
APP. P. 34.5(c)(2). The supplemental clerk’s record shall be filed with the Clerk of the
First Court of Appeals in the above-referenced appellate cause number 01-19-00083-CR
within 10 days of the date of this Order. See TEX. R. APP. P. 34.5(c)(2), (3).
        Finally, appellant’s fourth motion for extension of time to file his brief, filed later
on July 8, 2019, seeking until July 23, 2019, is granted, in part, until July 9, 2019,
because he filed his brief on July 9, 2019.

      It is so ORDERED.
Judge’s signature: ____/s/ Laura C. Higley__
                  Acting individually       Acting for the Court
Date: _July 11, 2019_